oO CO SN NHN AW FP WHY bP

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-00496-LJO-EPG Document 12

Michael N. Anhar

3183 Kendra Ct.

Turlock, CA, 95382-1335
P: (209) 669-3909
michael.anhar@gmail.com
Plaintiff, Self-Represented

   

 

DEPUTY CLERK U7 U

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

 

 

Michael N. Anhar , No: 1:19-cv-00496-LJO-EPG
Plaintiff, PETITION BY PRO SE LITIGANT
FOR ECF REGISTRATION and
VS. CONSENT TO ELECTRONIC SERVICE
Citibank, N.A. ;
Defendant(s).
/

 

 

Beginning January 3, 2005, all cases filed and pending in the Eastern District of
California are subject to electronic filing, service (ECF) and electronic case storage procedures ~
(CM).

By submitting this ECF Registration Form, I understand:

1. Registration herein is for ECF use in this case only.

2. The login and password issued by the court shall serve as and constitute my
signature. Therefore, I must protect and secure the password issued by the court. If
there is any reason to suspect the password has been compromised in any way, it
is my duty and responsibility to immediately notify the court. The court will
immediately delete the password from the electronic filing system and issue a new

password.

 
 

So CO SYS HD Wn FP WO PPO

Nh bw bw Hb HN ND WN NY ND FF FF FY KF KF YS OU S| OU S| lll Sl
Oo NO UO FP WYO NY FF CO OBO OS DH Nh FF DW YO KE OS

 

Case 1:19-cv-00496-LJO-EPG Document 12 Filed 09/25/19 Page 2 of 2

This petition constitutes: (1) consent to receive service electronically and waiver of
the right to receive service by first class mail pursuant to Federal Rule of Civil
Procedure 5(b)(2)(D); (2) consent to electronic service and waiver of the right to
service by personal service or first class mail pursuant to Federal Rule of Civil
Procedure 5(b)(2)(D). Note: Service of Summons and Complaint pursuant to
Federal Rule of Civil Procedure 4 are not encompassed by electronic service.
Waiver of service and notice by first class mail applies to notice of the entry of an

order or judgment. Service by electronic means is complete upon transmission of the

' Notice of Electronic Filing.

A user accesses court information via the court’s Internet site or through the Public
Access to Court Electronic Records (“PACER”) Service Center. PACER involves
a separate, free registration. Although the court manages the procedures for
electronic filing, all electronic public access to case file documents occurs through |
PACER. A PACER login is required, in addition to, the password issued bythe court.
To register for PACER, a user must complete the online form or submit a registration
form, available on the PACER website (http://pacer.psc.uscourts.gov).

By this registration, I understand that the specific procedures which control
electronic filing can be found in the Local Rules and CM/ECF User’s Manual, all of
which can be accessed on the Court’s website. I agree to periodically access these
Rules and Manual in order to understand electronic filing requirements, and any
changes which may be later implemented. Serious and/or sustained failure to abide

by those procedures may result in a termination of electronic filing privileges.

DATED: Sept. 20, 2019 — Yr LHW

Signature

 

 
